      Case
     Fill in this14-24629-CMB              Doc
                  information to identify the    100
                                              case:             Filed 01/08/20 Entered 01/08/20 13:09:59                       Desc Main
                                                               Document Page 1 of 5
     Debtor 1              RAYMOND W. WASHINGTON


     Debtor 2
     (Spouse, if filing)

     Unites States Bankruptcy Court for the:   Western District of Pennsylvania
                                                                                    (State)
     Case Number:          14-24629CMB




Form 4100N
Notice of Final Cure Payment                                                                                                          10/15

File a separate notice for each creditor.

According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.

 Part 1:             Mortgage Information

                                                                                                              Court claim no. (if known):
 Name of creditor:                 RSP CAPITAL MANAGEMENT LLC                                                        6

 Last 4 digits of any number you use to identify the debtor's account                         2   3   6   2

 Property Address:                             634 MIDTOWN SQ
                                               PITTSBURGH PA 15219




 Part 2:             Cure Amount


 Total cure disbursments made by the trustee:
 .
                                                                                                                           Amount

 a. Allowed prepetition arrearage:                                                                                   (a)   $     32,228.55

     b. Prepetition arrearage paid by the trustee :                                                                  (b)   $     32,228.55

     c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):              (c)   $           0.00

     d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c)               (d)   $           0.00
        and paid by the trustee:
     e. Allowed postpetition arrearage:                                                                              (e)   $           0.00

 f.       Postpetition arrearage paid by the trustee :                                                             + (f)   $           0.00

     g. Total. Add lines b, d, and f.                                                                                (g)   $     32,228.55


 Part 3:             Postpetition Mortgage Payment


 Check one

 ý Mortgage is paid through the trustee .
         Current monthly mortgage payment                                                                                  $        $452.87
         The next postpetition payment is due on                 2 / 1 / 2020
                                                                MM / DD / YYYY

 ¨ Mortgage is paid directly by the debtor(s).


Form 4100N                                                        Notice of Final Cure Payment                                         page 1
  Case 14-24629-CMB                  Doc 100    Filed 01/08/20 Entered 01/08/20 13:09:59                               Desc Main
                                               Document Page 2 of 5



Debtor 1     RAYMOND W. WASHINGTON                                            Case number   (if known)   14-24629CMB
             Name




 Part 4:     A Response Is Required By Bankruptcy Rule 3002.1(g)



 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




              û/s/ Ronda J. Winnecour
                    Signature
                                                                                 Date   01/08/2020


 Trustee            Ronda J. Winnecour

 Address            CHAPTER 13 TRUSTEE WD PA
                    600 GRANT STREET
                    SUITE 3250 US STEEL TWR
                    PITTSBURGH, PA 15219

 Contact phone      (412) 471-5566                                Email   cmecf@chapter13trusteewdpa.com




Form 4100N                                        Notice of Final Cure Payment                                               page 2
  Case 14-24629-CMB            Doc 100    Filed 01/08/20 Entered 01/08/20 13:09:59                            Desc Main
                                         Document Page 3 of 5



Debtor 1     RAYMOND W. WASHINGTON                                   Case number   (if known)   14-24629CMB
             Name




                                           Disbursement History

Date         Check #   Name                                Posting Type                                             Amount
MORTGAGE ARR. (Part 2 (b))
07/28/2015   0953956   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                              66.19
08/26/2015   0957974   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             491.36
09/28/2015   0961869   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             652.52
10/26/2015   0965887   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             651.56
09/27/2016   1014867   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             747.40
10/26/2016   1018573   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                           2,002.10
11/21/2016   1021831   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             651.97
12/21/2016   1025169   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             651.97
01/27/2017   1028687   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             706.17
02/24/2017   1032056   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             806.17
03/28/2017   1035517   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             806.17
04/21/2017   1038752   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             801.97
05/25/2017   1042049   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             801.97
06/27/2017   1045452   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             801.97
07/25/2017   1048744   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             801.97
08/25/2017   1052103   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             815.99
09/26/2017   1055433   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             815.99
10/25/2017   1058773   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             804.77
11/21/2017   1062024   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             804.77
12/21/2017   1065370   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             804.77
01/25/2018   1068616   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             804.77
02/23/2018   1071792   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             804.77
03/28/2018   1074988   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             804.77
04/24/2018   1078226   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             806.17
05/25/2018   1081505   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             806.17
06/22/2018   1084616   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             806.17
07/26/2018   1087860   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             806.17
08/28/2018   1091084   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             806.17
09/25/2018   1094215   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             806.17
10/29/2018   1097471   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             799.16
11/27/2018   1100588   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             799.16
12/21/2018   1103680   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                           1,334.70
01/25/2019   1106927   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                           1,334.70
02/25/2019   1110162   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             637.45
03/25/2019   1113451   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             881.83
04/26/2019   1116771   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             881.83
05/24/2019   1120162   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             895.85
06/25/2019   1123571   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             895.85
07/29/2019   1127012   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             907.07
08/27/2019   1130500   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             121.87
                                                                                                                  32,228.55

MORTGAGE REGULAR PAYMENT (Part 3)
05/26/2015   0945934   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                           3,040.02
06/23/2015   0949844   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             914.23
07/28/2015   0953956   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             865.61
08/26/2015   0957974   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             535.54
09/28/2015   0961869   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             535.54
10/26/2015   0965887   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             535.54
12/22/2015   0973991   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                           1,058.17
04/22/2016   0990210   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                           1,050.33
08/26/2016   1010935   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                           1,054.72
09/27/2016   1014867   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                           2,727.72
10/26/2016   1018573   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             535.54
11/21/2016   1021831   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             535.54
12/21/2016   1025169   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             535.54
01/27/2017   1028687   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             535.54
02/24/2017   1032056   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             535.54
03/28/2017   1035517   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             535.54
04/21/2017   1038752   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             535.54
05/25/2017   1042049   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             535.54
06/27/2017   1045452   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             535.54
07/25/2017   1048744   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             535.54

Form 4100N                                Notice of Final Cure Payment                                               page 3
  Case 14-24629-CMB            Doc 100    Filed 01/08/20 Entered 01/08/20 13:09:59                            Desc Main
                                         Document Page 4 of 5



Debtor 1     RAYMOND W. WASHINGTON                                   Case number   (if known)   14-24629CMB
             Name




                                           Disbursement History

Date         Check #   Name                                Posting Type                                             Amount
MORTGAGE REGULAR PAYMENT (Part 3) Continued...
08/25/2017   1052103   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             535.54
09/26/2017   1055433   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             535.54
10/25/2017   1058773   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             535.54
11/21/2017   1062024   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             535.54
12/21/2017   1065370   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             535.54
01/25/2018   1068616   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             535.54
02/23/2018   1071792   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             535.54
03/28/2018   1074988   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             535.54
04/24/2018   1078226   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             535.54
05/25/2018   1081505   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             535.54
06/22/2018   1084616   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             535.54
07/26/2018   1087860   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             535.54
08/28/2018   1091084   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             535.54
09/25/2018   1094215   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             535.54
10/29/2018   1097471   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             535.54
11/27/2018   1100588   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             535.54
02/25/2019   1110162   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             697.25
03/25/2019   1113451   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             452.87
04/26/2019   1116771   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             452.87
05/24/2019   1120162   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             452.87
06/25/2019   1123571   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             452.87
07/29/2019   1127012   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             452.87
08/27/2019   1130500   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             452.87
09/24/2019   1133751   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             452.87
10/24/2019   1137129   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             452.87
11/25/2019   1140581   RSP CAPITAL MANAGEMENT LLC          AMOUNTS DISBURSED TO CREDITOR                             905.74
                                                                                                                  31,467.41




Form 4100N                                Notice of Final Cure Payment                                               page 4
  Case 14-24629-CMB            Doc 100      Filed 01/08/20 Entered 01/08/20 13:09:59                Desc Main
                                           CERTIFICATE OF SERVICE
                                           Document     Page 5 of 5
I hereby certify that on the date shown below, I served a true and correct copy of Notice of Final Cure Payment
upon the following, by regular United States mail, postage prepaid, addressed as follows:

RAYMOND W. WASHINGTON
634 MIDTOWN SQUARE
PITTSBURGH, PA 15219

SHAWN N WRIGHT ESQ
LAW OFFICE OF SHAWN N WRIGHT
7240 MCKNIGHT RD
PITTSBURGH, PA 15237

RSP CAPITAL MANAGEMENT LLC
C/O FCI LENDER SERVICES INC
PO BOX 27370
ANAHEIM, CA 92809-0112

SOTTILE & BARILE LLC
394 WARDS CORNER RD STE 180
LOVELAND, OH 45140




1/8/20                                                         /s/ Roberta Saunier
                                                               Administrative Assistant
                                                               Office of the Chapter 13 Trustee




Form 4100N                                   Notice of Final Cure Payment                                     page 1
